Fill in this information to identify thecase: —

Debtor 1 McQuillen Place Company, LLC

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the: Northern District of lowa
Case number 19-00507

 

 

 

Official Form 410
Proof of Claim 04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

 

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
morigages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

Ca Identify the Claim

1. Who ts the current ‘ :
creditor? Day Rettig Martin, P.C.
: Name of the current creditor (the person or entity to be paid for this claim)

 

Other names the creditor used with the debtor

 

 

 

 

 

 

 

2. Has this claim been wi No
acquired from gO >
someone else? Yes. From whom?
3. Where should notices Where should notices to the creditor be sent? - Where should payments to the creditor be sent? (if
and payments to the : Dee oss : : : different) Sophie :
reditor be sent? . . . .
ere Day Rettig Martin, P.C. Day Rettig Martin, P.C.
Federal Rule of Name Name
Bankruptcy Procedure .
(FRBP) 2002(g) 150 1st Ave NE Suite 415 P.O. Box 2877
Number Street Number Street
Cedar Rapids IA 52401 Cedar Rapids IA 52406
City State ZIP Code City State ZIP Code
Contact phone (31 9) 365-0437 Contact phone
Contact email TONM@drpjlaw.com Contact email

Uniform claim identifier for electronic payments in chapter 13 (if you use one):

 

4. Does this claim amend A) No

one already filed? (J Yes. Claim number on court claims registry (if known) Filed on

MM / DD 1 YYYY

 

5. Do you know if anyone Mi No

else has filed a proof’ =) Yes. who made the earlier filing?
of claim for this claim?

 

 

 

Official Form 410 Proof of Claim page 1
Case 6:20-cv-02041-CJW-KEM Document 12-12 Filed 07/07/20 Page 1 of 14
Give Information About the Claim as of the Date the Case Was Filed

 

 

6. Do you have any number vi No

you use to identify the
debtor?

Q] Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:

 

7. How much is the claim?

$ 6,330.00 . Does this amount include interest or other charges?
C3 No

w Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

 

8. What is the basis of the
claim?

Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

Legal services performed.

 

 

9. Is all or part of the claim
secured?

Wi No

(2 Yes. The claim is secured by a lien on property.
Nature of property:

©) Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim,

CL) Motor vehicle

CY Other. Describe:

 

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property: $.

Amount of the claim that is secured: $

Amount of the claim that is unsecured: §$ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: $

 

Annual Interest Rate (when case was filed) %
C1 Fixed
C) Variable
10. Is this claim based ona wi No
lease?
CL] Yes. Amount necessary to cure any default as of the date of the petition. $.

 

 

11. Is this claim subject to a
right of setoff?

YI No

LI] Yes. Identify the property:

 

 

Official Fom#4AS@ G:20-cv-02041-CJW-KEM BOGLITHE 12-12 Filed 07/07/20 Page 2 of T4°*

 
 

12. Is all or part of the claim

11 U.S.C. § 507(a)?

A claim may be partly
priority and partly
nonpriority. For example,
in some categories, the
law limits the amount
entitled to priority.

 

entitled to priority under

UW No

C) Yes. Check one: Amount entitled to priority

U Domestic support obligations (including alimony and child support) under

11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $
CO) Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
personal, family, or household use. 11 U.S.C. § 507(a)(7). $
QO) Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
bankruptcy petition is filed or the debtor's business ends, whichever is earlier. $.
11 U.S.C. § 507(a)(4).
O) Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8). $
U Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $
C) Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies. $

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

| Part 3 | Sign Below

 

The person completing
this proof of claim must
sign and date it.

FRBP 9011(b).

If you file this claim
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

 

Check the appropriate box:

| am the creditor.

| am the creditor’s attorney or authorized agent.

| am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
| am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

OOSO

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on date 07/05/2019
MM 7 DD 7 YYYY

Signature ee

LIL

KJ

Print the name of the person who is completing and signing this claim:

 

 

 

 

 

 

 

Narhe Ronald C. Martin
First name Middle name Last name
Title Attorney, Vice President
Company Day Rettig Martin, P.C.
Identify the corporate servicer as the company if the authorized agent is a servicer.
Address 150 1st Avenue, NE, Suite 415
Number Street
Cedar Rapids IA 52401
City State ZIP Code
Contact phone (319) 365-0437 Email ronm@drpjlaw.com

 

Official Fom#4R6 G:20-cv-02041-CJW-KEM D&eir@ti12-12 Filed 07/07/20 Page 3 of *4°°

 
Day Rettig Martin, P.C.

150 1st Avenue NE Suite 415
P.O. Box 2877
Cedar Rapids IA 52406-2877

Phone: 319-365-0437 Fax: 319-365-5866
Federal ID: XX-XXXXXXX

McQuillen Place Company, LLC Statement Date: December 31, 2017
c/o Charles Thomson, Reg Agent Statement No. 115117
1110 N. Grand Avenue, Suite 300 Account No. 4163.01
Charles City, [IA 50616 Page: {

 

Matter: McQuillen Place and Amelia Management

Fees
Rate Hours

42/01/2017 RCM _ Telephone call with Attorney Charles Thomson regarding potential

representation of business and Chapter 11 bankruptcy. 300.00 0.20 60.00
42/11/2017 RCM _ Review and revise letter to client regarding information needed to

assist with financial restructuring. 300.00 0.20 60.00
12/13/2017 RCM Receive and review e-mail from Charles Thomson regarding

matters to discuss. 300.00 0.10 30.00

RCM Review, revise, and approve letter to Charles Thomson regarding
documents and the Questionnaire. 300.00 0.50 150.00

12/14/2017 RCM _ Draft e-mail to client regarding communications. Receive and -
review response. 300.00 0.10 30.00
RCM_ Receive and review e-mail from Charles Thomson with financial
information for McQuillen Place in body of message and attached

spreadsheet with financing plan. Review attached spreadsheet. 300.00 0.50 150.00
RCM_ Telephone call with Charles Thomson about representation and
options for Chapter 11 bankruptcies for construction projects. 300.00 0.10 - 30.00

42/15/2017 RCM Telephone calls to Scott Wilson of University of lowa Community
Credit Union and Aaron Frederick of University of lowa Community
Credit Union regarding potential financing for real estate
construction project. Telephone call with Steve Huedepohl of
Community First Credit Union regarding financing for real estate
construction project. Receive and review e-mail from Steve
Huedepohl regarding potential financing (out of service area). 300.00 0.30 90.00

12/18/2017 RCM Telephone call with Charles Thomson regarding financing calls and
status of construction project and financing. 300.00 0.10 30.00
RCM Receive and review e-mail message from Charles Thomson with
e-mail thread from Cedar Rapids Bank and Trust on potential
subordination for new money lender. 300.00 0.10 30.00

Case 6:20-cv-02041-CJW-KEM Document 12-12 Filed 07/07/20 Page 4 of 14
Statement Date: 12/31/2017

 

 

 

 

 

 

Statement No. 115117
McQuillen Place Company, LLC Account No, 4163.01
Rate Hours
RCM Receive and review e-mail from client forwarding message from
Bank stating that the loans were now transferred to special
servicing. 300.00 0.10 30.00
For Current Services Rendered 2.30 690.00
Recapitulation
Timekeeper Hours Rate Total
Ronald C. Martin 2.30 $300.00 $690.00
Total Current Work 690.00
Balance Due $690.00
Page 2

Case 6:20-cv-02041-CJW-KEM Document 12-12 Filed 07/07/20 Page 5 of 14
McQuillen Place Company, LLC
c/o Charles Thomson, Reg Agent
1110 N. Grand Avenue, Suite 300

Day Rettig Martin, P.C.

150 1st Avenue NE Suite 415
P.O. Box 2877
Cedar Rapids IA 52406-2877

Phone: 319-365-0437 Fax: 319-365-5866
Federal ID: XX-XXXXXXX

Charles City, IA 50616

Statement Date: January 31, 2018
Statement No. 115229
Account No. 4163.01

Page:

1

 

01/05/2018

01/08/2018

01/11/2018

01/16/2018

01/24/2018

01/26/2018

Matter: , McQuillen Place and Amelia Management

Fees

RCM Meet with Bradley East of Wells Fargo Bank about potential
financing for McQuillen real estate project.

RCM Meet with Wells Fargo representative about financing. Draft e-mail
to Charles Thomson regarding response that Wells Fargo was not
interested.

RCM_ Draft detailed e-mail message to Alex Moglia regarding financing
for McQuillen construction project. Request information for
financing.

RCM Receive and review e-mail from Charles Thomson containing
e-mail thread and with a Notice of Default attached. Review Default
Notice.

RCM Receive and review Notice of Default from Cedar Rapids Bank and
Trust regarding McQuillen and Amelia loan.

RCM Review file. Receive and review multiple e-mails from client. Send
responses to each of the inquiries in the e-mail. Pull case regarding
Panther Mountain Land Development, LLC and attach to message
to client.

RCM Receive and review e-mail from client with McQuillen Place
appraisal attached. Review appraisal.

For Current Services Rendered
Recapitulation

Timekeeper Hours Rate
Ronald C. Martin 2.70 $300.00

Case 6:20-cv-02041-CJW-KEM Document 12-12 Filed 07/07/20

Rate

300.00

300.00

300.00

300.00

300.00

300.00

300.00

Hours

0.10

0.20

0.20

0.20

0.20

1.50

0.30
2.70

Total

 

$810.00

Page 6 of 14

30.00

60.00

60.00

60.00

60.00

450.00

90.00
810.00

 
Statement Date: 01/31/2018

 

Statement No. 115229
McQuillen Place Company, LLC Account No. 4163.01
Total Current Work 810.00
Previous Balance $690.00
Balance Due $1,500.00
Page 2

Case 6:20-cv-02041-CJW-KEM Document 12-12 Filed 07/07/20 Page 7 of 14
Day Rettig Martin, P.C.

150 1st Avenue NE Suite 415
P.O. Box 2877
Cedar Rapids IA 52406-2877

Phone: 319-365-0437 Fax: 319-365-5866
Federal ID: XX-XXXXXXX

McQuillen Place Company, LLC Statement Date: February 28, 2018
c/o Charles Thomson, Reg Agent Statement No. 115559

1110 N. Grand Avenue, Suite 300 Account No. 4163.01

Charles City, IA 50616 Page: 1

 

Matter: McQuillen Place and Amelia Management

Fees

Rate Hours
02/02/2018 RCM Receive and review detailed e-mail message from Charles
Thomson regarding appliances and payments for appliances for
construction project; review attached spreadsheets; draft detailed
response providing counsel. 300.00 0.80 240.00

02/05/2018 RCM Receive and review e-mail thread from Charles Thomson regarding
budget for construction project. 300.00 0.10 30.00

RCM Receive and review e-mail from Charles Thomson with proposal for
resuming construction directed to Bank; review attached proposal. 300.00 0.40 120.00

02/06/2018 RCM Receive and review e-mail from Charles Thompson containing
e-mail thread with officers of First Security Bank regarding financial
situation of construction project and construction companies. 300.00 0.30 90.00
RCM Receive and review message from Charles Thomson with
construction budget attached; review budget. 300.00 0.30 90.00

02/07/2018 RCM Receive and review e-mail from client with e-mail thread attached
regarding construction costs. 300.00 0.20 60.00

02/11/2018 RCM Receive and review e-mails from Charles Thomson with attached
documents regarding construction project; review attachments. 300.00 0.30 90.00

02/13/2018 RCM Receive and review e-mail from Charles Thompson with
attachment, letter to Joe Benter; review letter. 300.00 0.30 90.00
RCM Receive and review two copies of e-mails from Charles Thomson
to persons regarding construction project and financing. 300.00 0.20 60.00

02/15/2018 RCM Receive and review e-mail from Charles Thomson regarding
discussions with his father regarding advances and reduction of
personal guaranty; potential nonjudicial foreclosure; send response
regarding nonjudicial foreclosure and effect on personal guaranties;
no deficiency. 300.00 0.30 90.00

Case 6:20-cv-02041-CJW-KEM Document 12-12 Filed 07/07/20 Page 8 of 14
 

Statement Date: 02/28/2018
Statement No. 115559
McQuillen Place Company, LLC Account No. 4163.01
Rate Hours
RCM_ Receive and review e-mail from Charles Thomson inquiring about
fraudulent conveyance against architect; send detailed response. 300.00 0.40 120.00
RCM _ Receive and review e-mail message from Charles Thomson
forwarding message from city council member for Charles City
regarding update for construction project; review Charles Thomson
comments; send response. 300.00 0.20 60.00
02/16/2018 RCM Receive and review e-mail message from Charles Thomson
inquiring about restructuring in Chapter 13 as opposed to Chapter
11; draft detailed response. 300.00 0.60 180.00
02/19/2018 RCM Receive and review e-mail from Charles Thomson regarding
revised summary sheet; conflict of interest issue; Bank withdrawing
proposal regarding lowering one for two dollars on personal
guaranty for additional financing by Charles Thomson's father;
review attached completion proposal document; draft detailed
e-mail response. 300.00 0.50 150.00
02/20/2018 RCM_ Receive and review e-mail message from Charles Thomson stating
that third party source will not provide additional financing; send
detailed response suggesting options in bankruptcy. 300.00 0.40 120.00
RCM _ Review draft of Conflict Waiver for Charles Thomson. 300.00 0.20 60.00
02/21/2018 RCM Receive and review multiple e-mail messages from Charles
Thompson regarding status of construction project and financing. 300.00 0.30 90.00
RCM Receive and review e-mail from Steve Fain regarding lease
termination document; send response. (No charge) 300.00 0.20 0.00
02/22/2018 RCM Receive and review message from Charles Thomson to Dave
Castelluccio regarding project plan. 300.00 0.10 30.00
RCM Receive and review e-mail thread from Charles Thomson and
message that he has a meeting with Bank. 300.00 0.10 30.00
RCM Receive and review second e-mail thread from Charles Thomson
to Joe Benter regarding financing conversations with Bank. 300.00 0.10 30.00
RCM Receive and review forwarded message from Charles Thomson
regarding gossip circulating about guarantors. 300.00 0.10 30.00
For Current Services Rendered 6.40 1,860.00
Recapitulation
Timekeeper Hours Rate Total
Ronald C. Martin 0.20 $0.00 $0.00
Ronaid C. Martin 6.20 300.00 1,860.00
Total Current Work 4,860.00
Previous Balance $1,500.00
Payments
08/08/2018 Payment received from Charles M. Thomson, Ck# 3141- Thank you -1,000.00
Page 2

Case 6:20-cv-02041-CJW-KEM Document 12-12 Filed 07/07/20

Page 9 of 14
Statement Date: 02/28/2018

 

Statement No. 115559
McQuillen Place Company, LLC Account No. 4163.01
Balance Due $2,360.00
Page 3

Case 6:20-cv-02041-CJW-KEM Document 12-12 Filed 07/07/20 Page 10 of 14
Day Rettig Martin, P.C.
Pre-Bill Worksheet

McQuillen Place Company, LLC
clo Charles Thomson, Reg Agent
1110 N. Grand Avenue, Suite 300
Charles City IA 50616

Page: 1

06/28/2019

Account No: 4163-01M
Statement No: 116823

03/01/2018 RCM

03/13/2018 NLC

NLC

RCM

RCM

RCM

RCM

RCM

RCM

RCM

03/14/2018 RCM

****DO NOT SEND****
BANKRUPTCY FILED 04/25/2019
Matter: McQuillen Place and Amelia Management

Fees

Receive and review e-mails from Charles Thomson regarding
construction project. Send e-mail response to Charles Thomson
regarding who David Castelluccio is and his role.

Draft three (3) releases for creditors (one for Charles Thomson
individually, one for Amelia Management, and one from McQuillen
Place Company, LLC.

Draft three (3) releases for accountants (one for Charles Thomson
individually, one for Amelia Management, and one for McQuilien
Place Company, LLC).

Receive and review multipie e-mails from Charles Thomson
regarding possible foreclosure of McQuillen real estate; send
detailed responses.

Review file in anticipation of contacting Attorney Joe Schmall and
Attorney Mark Conway regarding foreclosure and potential
bankruptcy.

Telephone call with Attorney Mark Conway regarding
Debtor-in-Possession financing; left message.

Telephone call with Attorney Joe Schmall regarding foreclosure
against McQuillen Place Company, LLC.

Telephone call with Charles Thomson regarding potential
foreclosure of McQuillen.

Receive and review e-mails from Attorney Charles Thomson, draft
e-mails to Attorney Charles Thomson regarding foreclosure and
representations.

Review the Engagement and Attorney Fee Agreement and Notice
and Waiver of Conflict of Interest Prepared for Charles Thomson.

Receive message from Attorney Joe Schmall that bank was going
to proceed with foreclosure action against McQuillen.

Case 6:20-cv-02041-CJW-KEM Document 12-12 Filed 07/07/20

PRE BILL
Rate Hours

300.00 0.30 90.00
425.00 0.50 62.50
125.00 0.40 50.00
300.00 0.60 180.00
300.00 0.50 150.00
300.00 0.10 30.00
300.00 0.20 60.00
300.00 0.30 90.00
300.00 0.50 450.00
300.00 0.40 120.00
300.00 0.10 30.00

Page 11 of 14
McQuillen Place Company, LLC

03/16/2018

03/21/2018

03/22/2018

03/26/2018

03/27/2018

03/30/2018

04/01/2018

04/03/2018

04/09/2018

04/10/2018

04/11/2018

RCM

RCM

RCM

RCM

RCM

RCM

DAL

RCM

RCM

RCM

RCM

RCM

JMS

JMS
RCM

JMS
RCM

JMS
RCM

JMS
RCM

Receive and review e-mail from Attorney Joe Schmall with copies
of Original Notice and Foreclosure Petition attached; send
response stating that | was not authorized to accept service.
Telephone call with Charles Thomson regarding foreclosure action
filed against McQuillen.

Receive and review e-mail and attachments from Charles
Thomson; review attachments including Foreclosure Petition and
Request for Acceptance of Service.

Receive and review e-mail from Charles Thomson regarding his
conversation with lowa Economic Development Association.
Telephone call with Charles Thomson regarding Foreclosure
Petition filed by Attorney Joe Schmall on behalf of Cedar Rapids
Bank & Trust.

Telephone call with Attorney Mark Conway regarding McQuillen
foreclosure and potential Chapter 11 bankruptcy with pump priming
by his client.

Draft Special Meeting of Board of Directors and Shareholders of
McQuilien Place Company, LLC.

Receive and review e-mails and attachmenis from Charles
Thomson with proposal for general contractor on McQuillen Project
attached; review attachments and message.

Receive and review e-mail from Charles Thomson forwarding
message and proposal to the other party.

Receive and review e-mail from Charles Thomson.

Receive and review e-mail from Charles Thomson stating that
company was served.

Receive and review e-mail from Charles Thomson regarding
apartments.

Receipt and review of correspondence; draft initial Answer to
Foreclosure Petition.

Edit Answer and review of Notice regarding service dates.
Review file with Foreclosure Petition by Cedar Rapids Bank and
Trust v. McQuillen Place et al.

Edit format of Answer for Attorney Ron Martin.

Receive and review e-mail from Attorney John Sexton with
proposed Answer to Foreclosure Petition against Amelia
Management.

Discussion with Attorney Ron Martin.
Telephone call with Charles Thomson regarding poteniial litigation,
Foreclosure Petition and Answer.

Review time to answer Foreclosure Petition.
Receive and review e-mail from Charles Thomson regardin

Case 6:20-cv-02041-CJW-KEM Document 12-12 Filed 07/07/20

Rate

300.00

300.00

300.00

300.00

300.00

300.00

125.00

300.00

300.00

300.00

300.00

300.00

200.00

200.00

300.00

200.00

300.00

200.00

300.00

200.00

Account No:
Statement No:

Hours

0.30

0.30

0.20

0.10

0.30

0.50

0.60

0.50

0.10

0.10

0.10

0.10

1.30

0.40

0.30

0.60

0.10

0.20

0.30

0.20

Page 12 of 14

Page: 2
06/28/2019
4163-01M
116823

90.00

90.00

60.00

30.00

90.00

150.00

75.00

150.00
30.00

30.00

30.00

30.00

260.00
80.00
90.00

120.00

30.00
40.00
90.00

40.00
McQuillen Place Company, LLC

04/19/2018

05/04/2018

05/16/2018

05/22/2018

06/05/2018

06/14/2018

06/25/2018

07/03/2018

07/12/2018

07/23/2018

RCM

SMD

RCM
RCM
RCM
RCM

AJB
RCM
RCM

SMD

RCM

RCM

RCM

RCM
RCM

RCM

JMS

RCM

Foreclosure Petition and Answer.

Receive and review e-mail from Charles Thomson stating that he
would have another attorney answer the mortgage Foreclosure
Complaint; send response.

Download latest filings in Cedar Rapids Bank & Trust v. McQuillen
Place Company, LLC et (Case No. EQCV031170); draft e-mail to
Attorneys Ron Martin and Aaron Blair regarding same; and
calendar Trial setting Conference.

Telephone call with Joe Schmall at Bradley and Riley.

Telephone call with Bradley and Riley.

Telephone call with Joe Schmall.

Receive and review e-mail from Paralegal Susan Daves with 7 new
filings.

Phone call with Shannon regarding Debtor-in-Possession financing.
Telephone call with Charles Thomson.

Receive and review forwarded e-mail conversation between
Charles Thomson, Joseph Schmall, and David Castelluccio
regarding lien amounts and Pat Crane.

Download latest filings in Cedar Rapids Bank & Trust v. McQuillen
Place Company, LLC et (Case No. EQCV031170); draft e-mail to

Attorneys Ron Martin and Aaron Blair regarding same.

Receive and review e-mail from Paralegal Susan Daves with four

recent filings for CRBT v McQuillen Place Company LLC et al.

Trial setting conference.
Telephone call with Charles Thomson.

Telephone call with Joe Schmall at Bradley and Riley.

Receive and review e-mail from Elwood Law Firm to Charles
Thomson regarding mediation conditions forwarded by Charles
Thomson with a lengthy e-mail regarding the same; draft response
with answers to various questions; receive and review response
regarding position statements, construction, and mediation.

Receive and review e-mail from Charles Thomson regarding Ann
Schmid and the foreclosure, with attached 6 e-mail conversation
between Elwood Law, Charles Thomson, Ann Schmid, Rita Grimm,
and Attorney Joseph Schmall regarding the McQuillen property
foreclosure with attached lowa Economic Development Authority
Memo.

Review Engagement and Attorney Fee Agreement.
Receive and review message regarding hearing on Application to

Determine if Personal Service Accomplished on Charles Thomson
in Charles City.

Case 6:20-cv-02041-CJW-KEM Document 12-12 Filed 07/07/20

Rate
300.00

300.00

125.00
300.00
300.00
300.00
300.00
200.00
300.00

300.00

125.00

300.00

300.00

300.00

300.00

300.00

300.00

200.00

300.00

Account No:
Statement No:

Hours
0.10

0.10

0.30
0.10
0.10
0.10
0.10
0.40
0.40

0.10

0.20

0.10

1.00

0.20

0.10

0.20

0.10

0.20

0.10

Page 13 of 14

Page: 3
06/28/2019
4163-01M
116823

30.00

30.00

37.50
30.00
30.00
30.00
30.00
80.00
120.00

30.00

25.00

30.00

300.00

60.00

30.00

60.00

30.00

40.00

30.00
Page: 4

McQuillen Place Company, LLC 06/28/2019
Account No: 4163-01M

Statement No: 116823

Rate Hours
07/31/2018 RCM Receive and review lengthy e-mail from Charles Thomson with an
announcement from McQuillen Place regarding reasons for halted
construction; draft response regarding intentions for the document
and Chapter 11; receive and review response regarding reasoning
behind the document and potential filing of a Chapter 11. 300.00 0.50 150.00
RCM Receive and review e-mail from Charles Thomson with Answer,
Affirmative Defenses and Counterclaim for McQuillen Place
foreclosure with message regarding ten day notice and witnesses

 

 

review. 300.00 _0.50 150.00
For Current Services Rendered 15.50 3,970.00
Recapiiulation

Timekeeper Hours Rate Total

Ronald C. Martin 10.20 $300.00 $3,060.00

Dahlia Latif 0.60 125.00 75.00

Susan Daves 0.50 125.00 62.50

Aaron J. Blair 0.40 200.00 80.00

John Sexton 2.90 200.00 580.00

Nicole L. Cihla 0.90 125.00 112.50
Total Current Work 3,970.00
Previous Balance $2,360.00
Balance Due $6,330.00

Aged Due Amounts

 

 

 

 

 

0-30 31-60 61-90 91-120 121-180 181+
3,970.00 0.00 0.00 0.00 .00 2,360.00
Billing History
Fees Hours Expenses Advances Finance Charge Payments
7,330.00 26.90 0.00 0.00 0.00 1,000.00

Case 6:20-cv-02041-CJW-KEM Document 12-12 Filed 07/07/20 Page 14 of 14
